04/01/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0179



                            No. DA 21-0179


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DOMINGO JOSE PALAFOX,

           Defendant and Appellant,

                                ORDER

     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until May 18, 2022, within which to prepare, file, and serve

Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                       April 1 2022